 

Exhibit 10.2

 

COMMON STOCK PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”), is made as of March 18,
2016, by and between SEARCHLIGHT MINERALS CORP., a Nevada corporation (the
“Company”), and the investors listed on Schedule I hereto (each, an “Investor”
and together the “Investors”).

 

RECITALS:

 

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(a)(2) of the Securities Act of 1933, as amended (the “Securities Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act.

 

B. The Investors wish to purchase and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, an aggregate of 42,857,143 shares (the
“Shares”) of the Company’s common stock, $0.001 par value per share (the “Common
Stock”) at a purchase price of $0.035 per Share, for an aggregate consideration
of One Million Five Hundred Thousand U.S. Dollars ($1,500,000.00).

 

C. The Company intends to use the proceeds from the sale of the Shares to the
Investors for working capital purposes.

 

NOW, THEREFORE, the Company and the Investors hereby agree as follows:

 

SECTION 1

 

Purchase, Sale and Issuance of Shares

 

1.1 Sale and Issuance of Shares.  Subject to the terms and conditions of this
Agreement, at the Closing (as defined below), the each Investor agrees to
purchase, and the Company agrees to sell and issue to each Investor, Shares set
forth opposite the Investor’s name on Schedule I hereto.

 

1.2 Purchase Price. The purchase price for the Shares to be purchased by each
Investor shall be the amount set forth opposite such Investor’s name on Schedule
I hereto (collectively, the “Purchase Price”).

 

SECTION 2

 

Closing Date and Delivery

 

2.1 Closing. The purchase, sale and issuance of the Shares shall take place at a
closing (the “Closing”) at the offices of Baker & Hostetler LLP, 11601 Wilshire
Blvd., Suite 1400, Los Angeles, California 90025, on March 22, 2016, or at such
other location or time or on such other date as the parties may agree. The date
on which the Closing will occur is referred to herein as the “Closing Date.”

 



 1 

 

 

 

2.2 Closing Deliveries.  At the Closing, (i) the Investor shall pay the Company
the Purchase Price by wire transfer of immediately available funds in accordance
with the Company’s written wire instructions, (ii) the Company shall deliver to
each Investor one or more stock certificates evidencing the Shares duly executed
on behalf of the Company and registered in the name of such Investor and (iii)
the Company and each Investor shall execute and deliver the Registration Rights
Agreement, the form of which is attached hereto as Exhibit A (the “Registration
Rights Agreement”).

 

SECTION 3

 

Representations and Warranties of the Company

 

The Company hereby represents and warrants to the Investors that, except as
disclosed in the Annual Report on Form 10-K of Company for the year ended
December 31, 2014 (the “Company Form 10-K”) and the Quarterly Reports on Form
10-Q and the Current Reports on Form 8-K of the Company (the “Company SEC
Filings”), in each case, filed from the date of the filing of the Company Form
10-K to the date of this Agreement, which Company SEC Filings shall be deemed a
part hereof and shall qualify any representation or otherwise made herein, the
following representations and warranties are true and complete as of the date of
this Agreement and shall be true and complete as of the Closing Date.

 

3.1 Due Incorporation, Qualification, etc. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada; (ii) has the power and authority to own, lease and operate its
properties and carry on its business as now conducted; and (iii) is duly
qualified, licensed to do business and in good standing as a foreign corporation
in each jurisdiction where the failure to be so qualified or licensed could
reasonably be expected to have a Material Adverse Effect. For the purposes of
this Agreement, “Material Adverse Effect” shall mean any effect on the business,
operations, properties or financial condition of the Company that is material
and adverse to the Company and its Subsidiaries and affiliates, taken as a
whole, and/or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to enter into and
perform any of its obligations under this Agreement. For the purposes of this
Agreement, “Subsidiary” shall mean, with respect to any Person, each corporation
or other entity of which (a) such Person or any other Subsidiary of such Person
is a general partner or a manager or (b) at least 50% of the securities or other
ownership interests having by their terms ordinary voting power to elect at
least 50% of the board of directors or other Persons performing similar
functions is directly or indirectly owned or controlled by such Person, by any
one or more of its Subsidiaries or by such Person and one or more of its
Subsidiaries.

 

3.2 Authority. The execution, delivery and performance by the Company of this
Agreement and all such other documents required by the terms of this Agreement
to be executed by the Company (collectively, the “Transaction Documents”) and
the consummation of the transactions contemplated hereby and thereby (i) are
within the power of the Company and (ii) have been duly authorized by all
necessary actions on the part of the Company.

 

3.3 Enforceability. Each Transaction Document has been, or will be, duly
executed and delivered by the Company and constitutes, or will constitute, a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity.

 



 2 

 



 

3.4 Non-Contravention. The execution and delivery by the Company of the
Transaction Documents and the performance and consummation of the transactions
contemplated thereby do not and will not (i) violate the Company’s or the
Company’s Subsidiaries, as applicable, Articles of Incorporation, Certificate of
Formation, Bylaws or other organizational or governance documents, as the case
may be (“Charter Documents”), or any material judgment, order, writ, decree,
statute, rule or regulation applicable to the Company or any of its
Subsidiaries; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any material mortgage, indenture,
agreement, instrument or contract to which the Company or any of its
Subsidiaries is a party or by which it is bound; or (iii) result in the creation
or imposition of any lien upon any property, asset or revenue of the Company or
any of its Subsidiaries or the suspension, revocation, impairment, forfeiture,
or nonrenewal of any material permit, license, authorization or approval
applicable to the Company or any of their Subsidiaries, their respective
businesses or operations, or any of their respective assets or properties. For
the purposes of this Agreement, “Person” shall mean and include an individual, a
partnership, a corporation (including a business trust), a joint stock company,
a limited liability company, an unincorporated association, a joint venture or
other entity or a governmental authority.

 

3.5 Litigation. No actions (including, without limitation, derivative actions),
suits, proceedings or investigations are pending or, to the knowledge of the
Company, threatened against the Company or any of its Subsidiaries at law or in
equity in any court or before any other governmental authority that seeks to
enjoin, either directly or indirectly, the execution, delivery or performance by
the Company of this Agreement or the transactions contemplated thereby.

 

3.6 SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it with the SEC (the “SEC
Documents”) pursuant to the reporting requirements of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”). As of their respective filing
dates, the SEC Documents complied in all material respects with the requirements
of the Exchange Act and other federal, state and local laws, rules and
regulations applicable to it, and, as of their filing dates, the SEC Documents
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the SEC
Documents comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto.

 

3.7 Issuance of Shares. The Shares to be issued under this Agreement have been
or will be (prior to issuance to the Investor hereunder) duly authorized by all
necessary corporate action and, when paid for and issued in accordance with the
terms hereof, the Shares shall be validly issued and outstanding, fully paid and
nonassessable, and the Investor shall be entitled to all rights accorded to a
holder of Common Stock. Furthermore, the Company shall have duly authorized by
all necessary corporate action, the Investor to purchase the Shares without
being deemed to be an “Acquiring Person” under that certain Rights Agreement
dated August 24, 2009, by and among the Company and Empire Stock Transfer Inc.,
a Nevada corporation, as Rights Agent.

 

 

 3 

 



 

3.8 General Solicitation. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D
promulgated under the Securities Act) in connection with the offer or sale of
the Shares.

 

SECTION 4

 

Representations and Warranties of the Investors

 

Each Investor hereby represents and warrants to the Company that the following
representations and warranties are true and complete as of the date of this
Agreement and shall be true and complete as of the Closing Date:

 

4.1 Authority and Binding Obligation. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization. The execution, delivery and performance by the Investor of the
Transaction Documents, and the consummation of the transactions contemplated
hereby and thereby (i) are within the power of the Investor and (ii) have been
duly authorized by all necessary corporate or similar actions on the part of the
Investor. Each Transaction Document has been, or will be, duly executed and
delivered by the Investor and constitutes, or will constitute, a legal, valid
and binding obligation of the Investor, enforceable against the Investor in
accordance with its terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to or affecting the enforcement of
creditors’ rights generally and general principles of equity.

 

4.2 No Public Sale or Distribution. The Investor understands that the Shares are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law, and the Investor is acquiring the Shares in
the ordinary course of business for its own account and not with a view towards,
or for resale in connection with, the public sale or distribution thereof,
except pursuant to sales registered or exempted under the Securities Act, and
the Investor does not have a present arrangement to effect any distribution of
the Shares to or through any person or entity.

 

4.3 Securities Law Compliance. The Investor understands that the Shares are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Shares. The Investor has such knowledge and experience
in financial and business matters that the Investor is capable of evaluating the
merits and risks of such investment, is able to incur a complete loss of such
investment and is able to bear the economic risk of such investment for an
indefinite period of time. At the time the Investor was offered the Shares, it
was, and at the date hereof it is, an “accredited investor” as such term is
defined in Rule 501 of Regulation D under the Securities Act.

 



 4 

 



 

4.4 Access to Information. The Investor and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Company and materials relating to the offer and sale of the Shares which
have been requested by the Investor. The Investor and its advisors, if any, have
been afforded the opportunity to ask questions of the Company. Neither such
inquiries nor any other due diligence investigations conducted by the Investor
or its advisors, if any, or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained herein. The Investor has sought such accounting, legal and tax advice
as it has considered necessary to make an informed investment decision with
respect to its acquisition of the Shares.

 

4.5 No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

 

4.6 Transfer or Resale. The Investor understands that: (i) the Shares have not
been and are not being registered under the Securities Act or any state
securities laws, and may not be offered for sale, sold, assigned or transferred
unless (a) subsequently registered thereunder, (b) the Investor shall have
delivered to the Company an opinion of counsel, in a form reasonably acceptable
to the Company, to the effect that such Shares to be sold, assigned or
transferred may be sold, assigned or transferred pursuant to an exemption from
such registration, or (c) the Investor provides the Company with reasonable
assurance that such Shares can be sold, assigned or transferred pursuant to Rule
144 or Rule 144A promulgated under the Securities Act (collectively, “Rule
144”); and (ii) any sale of the Shares made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Shares under circumstances in which the seller (or
the Person through whom the sale is made) may be deemed to be an underwriter (as
that term is defined in the Securities Act) may require compliance with some
other exemption under the Securities Act or the rules and regulations of the SEC
thereunder.

 

4.7 Legends. The Investor understands that the certificates or other instruments
representing the Shares shall bear any legend as required by the “blue sky” laws
of any state and a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of such stock certificates):

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN
THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL, IN A FORM
REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

 



 5 

 



 

4.8 Broker-Dealer Status. The Investor is a not a registered broker-dealer or an
affiliate of any registered broker-dealer, and is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act.

 

4.9 Residence. If the Investor is not a United States person (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), the
Investor’s subscription and payment for and continued beneficial ownership of
the Shares will not violate any applicable securities or other laws of the
Investor’s jurisdiction.

 

SECTION 5

 

Certain Agreements

 

5.1 SEC Filings. Following the Closing, each of the Company and the Investors
agree to file within the time periods specified by the Exchange Act and the
rules promulgated thereunder, all forms, schedules, statements and other
documents required to be filed by such party by the Exchange Act and the rules
promulgated thereunder in connection with the sale of the Shares. The Company
may request the Investors to furnish the Company with such information with
respect to the Investors as the Company may from time to time reasonably request
in writing or as shall be required by law or by the SEC, and the Investor agrees
to furnish the Company with such information.

 

5.2 Optional Investments.

 

(a) The Company hereby grants an option (the “Option”) to each Investor to
purchase an additional amount of shares of Common Stock, at a purchase price of
$0.035 per share (the “Option Purchase Price”), after any holder of the
Company’s Secured Convertible Promissory Notes that were issued pursuant to that
certain Secured Convertible Note Purchase Agreement, dated as of September 13,
2013 (each, a “Convertible Note” and collectively, the “Convertible Notes”),
elects to convert the outstanding principal amount and accrued and unpaid
interest owing under such holder’s Convertible Note. The maximum number of
shares of Common Stock that the Investors may collectively purchase following
any conversion of a Convertible Note shall be the number of shares of Common
Stock issued to the holder of such Convertible Note pursuant to such conversion.
The Company shall promptly notify the Investors any time a holder of a
Convertible Note notifies the Company that it is electing to convert its
Convertible Note, and each Investor may exercise the Option with respect to the
conversion of such Convertible Note by written notice (the “Exercise Notice”) to
the Company within five (5) Business Days after the Investors receive the
Company’s notice of a conversion. The Exercise Notice shall specify the number
of shares of Common Stock to be purchased by each Investor. The closing of any
purchase of shares of Common Stock after the Investors exercise the Option shall
be held at a place and time mutually agreed upon by the parties. At any such
closing, (ii) the Company shall deliver to the Investors exercising the Option
one or more stock certificates evidencing the number of shares set forth in the
Exercise Notice(s), duly executed on behalf of the Company and registered in the
name of each Investor exercising the Option, with the legend set forth in
Section 4.7 hereof, and (ii) the Investors exercising the Option shall pay the
Company the Option Purchase Price for such shares of Common Stock by wire
transfer of immediately available funds in accordance with the Company’s written
wire instructions.

 



 6 

 



 

(b) All shares of Common Stock issued following the exercise of the Option (i)
shall have been duly authorized by all necessary corporate action and (ii) when
paid for and issued in accordance with the terms hereof, be validly issued and
outstanding, fully paid and nonassessable. In addition, the shares issued
pursuant to the Option shall be “Registrable Securities” for the purposes of the
Registration Rights Agreement. Notwithstanding anything in this Section 5.2 to
the contrary, (i) the Option shall expire and be of no further force and effect
at such time that an amendment to the Company’s Articles of Incorporation to
increase the number of authorized shares of Common Stock becomes effective, (ii)
none of the Investors may exercise the Option if, as a result thereof, a “Change
of Control” (as such term is defined in the Convertible Notes) shall occur or
(iii) the Company shall not issue any shares of Common Stock as to which an
Investor exercised its Option if such shares would exceed the available amount
of authorized shares of the Common Stock.

 

5.3 Indemnification of Investors. Subject to the provisions of this Section 5.3,
the Company shall indemnify and hold each Investor and its directors, officers,
managers, stockholders, members, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls such Person (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, managers,
stockholders, agents, members, partners or employees (and any other Persons with
a functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, an
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against an Investor
in any capacity or its affiliates, by any stockholder of the Company who is not
an affiliate of the Investor, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of such Investor’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings such Investor may have
with any such stockholder or any violations by such Investor of state or federal
securities laws or any conduct by such Investor which constitutes fraud, gross
negligence, willful misconduct or malfeasance).

   

SECTION 6

 

Conditions to the Investors’ Obligation to Close

 

Each Investor’s obligations at the Closing are subject to the fulfillment, on or
prior to the Closing Date, of all of the following conditions, any of which may
be waived in whole or in part by the Investor:

 

6.1 Representations and Warranties. Except for representations and warranties
that are expressly made as of a particular date, the representations and
warranties of the Company in this Agreement shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time.

 



 7 

 

  

6.2 Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor on or
before the Closing.

 

6.3 Governmental Approvals and Filings. The Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Shares.

 

6.4 No Litigation. No action, suit or proceeding before any arbitrator or any
governmental authority shall have been commenced, and no investigation by any
governmental authority shall have been threatened, against the Company or any of
the officers, directors or affiliates of the Company seeking to restrain,
prevent or change the transactions contemplated by this Agreement, or seeking
damages in connection with such transactions.

 

6.5 Transaction Documents. The Company shall have duly executed and delivered
each of the Transaction Documents to the Investor.

 

SECTION 7

 

Conditions to Company’s Obligation to Close

 

The Company’s obligation to issue and sell the Shares at the Closing is subject
to the fulfillment, on or prior to the Closing Date, of the following
conditions, any of which may be waived in whole or in part by the Company:

 

7.1 Representations and Warranties. Except for representations and warranties
that are expressly made as of a particular date, the representations and
warranties of the Investors in this Agreement shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made at that time.

 

7.2 Performance. The Investors shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by the Investor on or
before the Closing.

 

7.3 Governmental Approvals and Filings. The Company shall have obtained all
governmental approvals required in connection with the lawful sale and issuance
of the Shares.

 

7.4 No Litigation. No action, suit or proceeding before any arbitrator or any
governmental authority shall have been commenced, and no investigation by any
governmental authority shall have been threatened, against the Company or any of
the officers, directors or affiliates of the Company seeking to restrain,
prevent or change the transactions contemplated by this Agreement, or seeking
damages in connection with such transactions.

 

7.5 Transaction Documents. The Investors shall have duly executed and delivered
this Agreement and the Registration Rights Agreement to the Company.

 



 8 

 



 

7.6 Purchase Price. The Investors shall have delivered the Purchase Price to the
Company.

 

SECTION 8

 

Termination

 

8.1 Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated, (i) by the mutual consent of the Company and the
Investors, (ii) by the Company if any of the conditions in Section 7 has not
been satisfied as of the Closing Date or if satisfaction of such a condition is
or becomes impossible (other than through the failure of the Company to comply
with its obligations under this Agreement) and the Company has not waived such
condition on or before the Closing Date; or (iii) by the Investors if any of the
conditions in Section 6 has not been satisfied as of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of an Investor to comply with its obligations under this Agreement)
and the Investors have not waived such condition on or before the Closing Date.

 

8.2 Effect of Termination. If this Agreement is terminated as provided in
Section 8.1 hereof, this Agreement shall become void and of no further force and
effect, except with respect to Sections 9.1, 9.3 and 9.8 hereof. Nothing in this
Section 8.2 shall be deemed to release the Company or the Investor from any
liability for any breach under this Agreement or to impair the rights of the
Company and the Investors to compel specific performance by the other party of
its obligations under this Agreement.

 

SECTION 9

 

Miscellaneous

 

9.1 Fees and Expenses. Each party shall bear its own fees and expenses related
to the transactions contemplated by this Agreement.

 

9.2 Finder’s Fees and Commissions. Each party represents that it neither is nor
will be obligated for any finder’s fee or commission in connection with this
transaction. Each Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finder’s or broker’s fee arising out of this transaction (and the costs and
expenses of defending against such liability or asserted liability) for which
such Investor or its officers, employees, or representatives is responsible. The
Company agrees to indemnify and hold harmless the Investor from any liability
for any commission or compensation in the nature of a finder’s or broker’s fee
arising out of this transaction (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.

 

9.3 Public Announcements. Neither the Company nor the Investors shall make any
public announcement with respect to this Agreement or the transactions
contemplated hereby, without the written consent of the other party hereto;
provided, however, that the Company shall not be required to obtain such consent
if: (i) required by applicable laws, rules or regulations, or (ii) a
governmental entity specifically requests disclosure. In any instance where
consent is not required as set forth in this Section 9.3, the Company shall
provide the Investors with prior notice of such disclosure permitted under this
Section.

 



 9 

 



 

9.4 Waivers and Amendments. Any provision of this Agreement may be amended,
waived or modified only upon the written consent of the Company and the
Investors.

 

9.5 Delays or Omissions.  Except as expressly provided herein, no delay or
omission to exercise any right, power or remedy accruing to either party to this
Agreement upon any breach or default of the other party under this Agreement
shall impair any such right, power or remedy of such non-defaulting party, nor
shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor shall any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring. Any
waiver, permit, consent or approval of any kind or character on the part of any
party of any breach or default under this Agreement, or any waiver on the part
of any party of any provisions or conditions of this Agreement, must be in
writing and shall be effective only to the extent specifically set forth in such
writing. All remedies, either under this Agreement or by law or otherwise
afforded to any party to this Agreement, shall be cumulative and not
alternative.

 

9.6 Attorneys’ Fees. In the event that any suit or action is instituted to
enforce any provisions in this Agreement, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.

 

9.7 Governing Law; Jurisdiction. This Agreement and all actions arising out of
or in connection with this Agreement shall be governed by and construed in
accordance with the laws of the State of Nevada, without regard to the conflicts
of law provisions of the State of Nevada or of any other state. The Company
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) may be brought against it in the state and
federal courts sitting in the City of New York. The Company hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City of New York for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of this Agreement), and hereby
irrevocably waives, agrees not to assert in any suit, action or proceeding, any
claim that it is not personally subject to the jurisdiction of any such court.

 

9.8 Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement.

 

9.9 Successors and Assigns. This Agreement, and any and all rights, duties and
obligations hereunder, shall not be assigned, transferred, delegated or
sublicensed by either party without the prior written consent of the
non-assigning party. Any attempt by either party without such permission to
assign, transfer, delegate or sublicense any rights, duties or obligations that
arise under this Agreement shall be void. Subject to the foregoing and except as
otherwise provided herein, the provisions of this Agreement shall inure to the
benefit of, and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties hereto.

 

 

 10 

 



 

9.10 No Third Party Beneficiaries. Except as provided in Section 5.3, this
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns, and is not for the benefit of, nor may any
provision be enforced by, any other Person.

 

9.11 Entire Agreement. This Agreement together with the other Transaction
Documents constitute and contain the entire agreement between the Company and
the Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof.

 

9.12 Notices. Any notices, consents or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt when delivered
personally; (ii) upon receipt when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one (1) Business Day after timely deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same. The addresses and facsimile numbers
for such communications shall be:

 

If to the Company: Searchlight Minerals Corp.   2360 West Horizon Ridge Parkway,
#100 B
Henderson, Nevada 89052   Telephone: (702) 939-5247   Fax: (702) 451-4939  
Attn: Jordan Estra

 

 

With copies to: Baker & Hostetler LLP   11601 Wilshire Blvd., Suite 1400   Los
Angeles, CA 90025   Telephone: (310) 820-8800   Fax: (310) 820-8859   Attn:
Jeffrey P. Berg

 

If to an Investor: c/o Luxor Capital Group, LP   1114 Avenue of the Americas,
29th Floor   New York, NY 10036   Telephone: (212) 763-8000   Fax: (212)
763-8001   Attn: Norris Nissim

 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party one (1) Business Day prior to the effectiveness of such change.
For purposes of this Agreement, “Business Day” shall mean any day other than a
Saturday, Sunday or a day on which banking institutions in Los Angeles,
California are authorized or obligated by law or executive order to close.

 



 11 

 

 

 

9.13 Severability.  If any provision of this Agreement becomes or is declared by
a court of competent jurisdiction to be illegal, unenforceable or void, portions
of such provision, or such provision in its entirety, to the extent necessary,
shall be severed from this Agreement, and such court will replace such illegal,
void or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the same economic, business
and other purposes of the illegal, void or unenforceable provision. The balance
of this Agreement shall be enforceable in accordance with its terms.

 

9.14 Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement

 

9.15 Further Assurances.  Each party hereto agrees to execute and deliver, by
the proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be necessary to more fully effectuate this
Agreement.

 

9.16 Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided, however, that a facsimile or pdf (or
other electronic reproduction) signature shall be considered due execution and
shall be binding upon the signatory thereto with the same force and effect as if
the signature were an original, not a facsimile or pdf (or other electronic
reproduction) signature.

 

9.17 Construction. The following rules shall be applied by the parties and all
other Persons (including any court or arbitrator) in the determination,
evaluation, interpretation and enforcement of the provisions of this Agreement,
unless another provision of the Agreement expressly applies another rule: (i) as
used herein, (a) “or” means “and/or” and (b) “including” or “include” means
“including without limitation”; (ii) the plural includes the singular; (iii) the
masculine gender includes the feminine and neuter and vice versa; (iv)
references to a law include any rule or regulation issued under the law, any
amendment to a law, rule or regulation, any successor law, rule or regulation
and all applicable judicial interpretations of any such law, rule or regulation;
and (v) the language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

 

[Remainder of page intentionally left blank]

 





 12 

 

 

 

IN WITNESS WHEREOF, the Investors and the Company have executed this Agreement
as of the date first written above.

 

      COMPANY:       SEARCHLIGHT MINERALS CORP.,   a Nevada corporation        
  By: /s/ Carl Ager      Carl Ager     Vice President

 

 

[Investor Signature Pages Follow]

 

 

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



 

 

 

 

IN WITNESS WHEREOF, the Investors and the Company have executed this Agreement
as of the date first written above.

 

 

  INVESTORS:       LUXOR CAPITAL PARTNERS, LP,   a Delaware limited partnership
          By: /s/ Norris Nissim      Norris Nissim     General Counsel     Luxor
Capital Group, LP     Investment Manager           LUXOR CAPITAL PARTNERS
OFFSHORE MASTER FUND, LP,   a Cayman Islands exempted limited partnership      
    By: /s/ Norris Nissim     Norris Nissim     General Counsel     Luxor
Capital Group, LP     Investment Manager

 



SIGNATURE PAGE TO PURCHASE AGREEMENT



 



 

 

  

SCHEDULE I

  

 

SCHEDULE OF INVESTORS

 

 

 

 

 

 

Name

 

 

Number of Shares

 

 

Purchase Price

 

Luxor Capital Partners, LP

 

 

11,144,914

 

 

$390,072

 

Luxor Capital Partners Offshore Master Fund, LP

 

 

31,712,229

 

 

$1,109,928

 

 



 

 

 



EXHIBIT A

 

 

REGISTRATION RIGHTS AGREEMENT

 

 

 

 

 

 

 

 

 

 



 

 

